EXHIBIT 10.47
ALSERES PHARMACEUTICALS, INC.
AMENDED AND RESTATED 2005 STOCK INCENTIVE PLAN

1.   Purpose

     The purpose of this Amended and Restated 2005 Stock Incentive Plan (the
“Plan”) of Alseres Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), is to advance the interests of the Company’s stockholders by
enhancing its ability to attract, retain and motivate persons who make or are
expected to make important contributions to the Company. The Plan is intended to
provide such persons with equity ownership opportunities and performance-based
incentives, thereby better aligning their interests with those of the Company’s
stockholders. Except where the context otherwise requires, the term “Company”
shall include any of the Company’s present or future parent or subsidiary
corporations as defined in Sections 424(e) or (f) of the Internal Revenue Code
of 1986, as amended, and any regulations promulgated thereunder (the “Code”),
and any other business venture (including, without limitation, joint venture or
limited liability company) in which the Company has a controlling interest, as
determined by the Board of Directors of the Company (the “Board”).

2.   Eligibility

     All of the Company’s employees, officers, directors, consultants, advisors,
and other service providers (including persons who have entered into an
agreement with the Company under which they will be employed by the Company in
the future) are eligible to be granted options, restricted stock, restricted
stock units, stock appreciation rights or other stock-based awards (each, an
“Award”) under the Plan. Each person who has been granted an Award under the
Plan shall be deemed a “Participant”.

3.   Administration and Delegation

     (a) Administration by Board of Directors. The Plan will be administered by
the Board. The Board shall have authority to grant Awards and to adopt, amend
and repeal such administrative rules, guidelines and practices relating to the
Plan as it shall deem advisable. The Board may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it shall deem expedient to carry the Plan into effect and it
shall be the sole and final judge of such expediency. All decisions by the Board
shall be made in the Board’s sole discretion and shall be final and binding on
all persons having or claiming any interest in the Plan or in any Award. No
director or person acting pursuant to the authority delegated by the Board shall
be liable for any action or determination relating to or under the Plan made in
good faith.
     (b) Appointment of Committees. To the extent permitted by applicable law,
the Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.
     (c) Delegation to Officers. To the extent permitted by applicable law, the
Board may delegate to one or more officers of the Company the power to grant
Awards to employees or officers of the Company or any of its present or future
subsidiary corporations and to exercise such other powers under the Plan as the
Board may determine, provided that the Board shall fix the terms of the Awards
to be granted by such officers (including the exercise price of such Awards,
which may include a formula by which the exercise price will be determined) and
the maximum number of shares subject to Awards that the officers may grant;
provided further, however, that no officer shall be authorized to grant Awards
to himself or herself.

4.   Stock Available for Awards

     (a) Number of Shares. Subject to adjustment under Section 9, Awards may be
made under the Plan for up to the number of shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”), that is equal to the sum
of:
          (1) 3,050,000 shares of Common Stock; plus
          (2) an annual increase to be added on the first day of each of the
Company’s fiscal years during the period beginning in fiscal year 2006 and
ending on the second day of fiscal year 2014 equal to the lowest of (i) 400,000
shares of Common Stock, (ii) 4% of the outstanding shares on such date and
(iii) an amount determined by the Board.
If any Award expires, is terminated, surrendered or canceled without having been
fully exercised, is forfeited in whole or in part (including as the result of
shares of Common Stock subject to such Award being repurchased by the Company at
the original issuance

 



--------------------------------------------------------------------------------



 



price pursuant to a contractual repurchase right), or results in any Common
Stock not being issued (including without limitation, when an Award is settled
for cash), then in each such case the unused Common Stock covered by such Award
shall again be available for the grant of Awards under the Plan. Further, shares
of Common Stock tendered to the Company by a Participant to exercise an Award
(either by actual delivery or by attestation) shall be added to the number of
shares of Common Stock available for the grant of Awards under the Plan.
However, in the case of Incentive Stock Options (as hereinafter defined), the
foregoing provisions shall be subject to any limitations under the Code. Stock
Appreciation Rights to be settled in shares of Common Stock shall be counted in
full against the number of shares available for award under the Plan, regardless
of the number of shares of Common Stock issued upon settlement of the Stock
Appreciation Right; provided, however, that Stock Appreciation Rights to be
settled only in cash shall not be so counted.
     (b) Per-Participant Limit. Subject to adjustment under Section 9, the
maximum number of shares of Common Stock with respect to which Awards may be
granted to any Participant under the Plan shall be 400,000 per calendar year.
The per-Participant limit described in this Section 4(b) shall be construed and
applied consistently with Section 162(m) of the Code (“Section 162(m)”).

5.   Stock Options

     (a) General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option which is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option”.
     (b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Alseres Pharmaceuticals,
Inc., any of Alseres Pharmaceuticals, Inc.’s present or future parent or
subsidiary corporations as defined in Sections 424(e) or (f) of the Code, and
any other entities the employees of which are eligible to receive Incentive
Stock Options under the Code, and shall be subject to and shall be construed
consistently with the requirements of Section 422 of the Code. The Company shall
have no liability to a Participant, or any other party, if an Option (or any
part thereof) that is intended to be an Incentive Stock Option is not an
Incentive Stock Option.
     (c) Exercise Price. The Board shall establish the exercise price at the
time each Option is granted and specify it in the applicable option agreement;
provided, however, that the exercise price shall be not less than 100% of the
fair market value (the “Fair Market Value”) of the Common Stock, as determined
by the Board, at the time the Option is granted.
     (d) No Reload Rights. Options granted under this Plan shall not contain any
provision entitling the optionee to the automatic grant of additional Options in
connection with any exercise of the original Option.
     (e) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement provided, however, that no Option will be granted for a term in
excess of 10 years.
     (f) Exercise of Option. Options may be exercised by delivery to the Company
of a written notice of exercise signed by the proper person or by any other form
of notice (including electronic notice) approved by the Company, together with
payment in full as specified in Section 5(g) for the number of shares for which
the Option is exercised. Shares of Common Stock subject to the Option will be
delivered by the Company following exercise either as soon as practicable or, to
the extent permitted by the Company in its sole discretion, on a deferred basis
(with the Company’s obligation to be evidenced by an instrument providing for
future delivery of the deferred shares at the time or times specified by the
Board).
     (g) Payment Upon Exercise. Common Stock purchased upon the exercise of an
Option granted under the Plan shall be paid for as follows:
          (1) in cash or by check, payable to the order of the Company;
          (2) except as the Board may, in its sole discretion, otherwise provide
in an option agreement, by (i) delivery of an irrevocable and unconditional
undertaking by a creditworthy broker to deliver promptly to the Company
sufficient funds to pay the exercise price and any required tax withholding or
(ii) delivery by the Participant to the Company of a copy of irrevocable and
unconditional instructions to a creditworthy broker to promptly pay to the
Company the exercise price and any required tax withholding;
          (3) if provided for in the option agreement or approved by the
Company, in its sole discretion, by delivery (either by actual delivery or
attestation) of shares of Common Stock owned by the Participant valued at their
Fair Market Value, provided (i) such method of payment is then permitted under
applicable law, (ii) such Common Stock, if acquired directly from the Company
was

 



--------------------------------------------------------------------------------



 



owned by the Participant for such minimum period of time, if any, as may be
established by the Board in its discretion, and (iii) such Common Stock is not
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements;
          (4) if provided for in the option agreement or approved by the
Company, in its sole discretion, by (i) delivery of a promissory note of the
Participant (other than Participants who are directors or executive officers (or
equivalent thereof)) to the Company on terms determined by the Board, or
(ii) payment of such other lawful consideration as the Board may determine; or
          (5) by any combination of the above permitted forms of payment.
     (h) Substitute Options. In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Options in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Options may be granted pursuant to this Section 5(h) on such
terms as the Board deems appropriate in the circumstances, notwithstanding any
limitations on Options contained in the other sections of this Section 5 or in
Section 2.
     (i) Amendment of Options. Subject to the provisions of Section 10(f), the
Board may amend an Option to convert it into a Stock Appreciation Right.

6.   Stock Appreciation Rights

     (a) Nature of Stock Appreciation Rights. A Stock Appreciation Right, or
SAR, is an Award entitling the holder on exercise to receive an amount in cash
or Common Stock or a combination thereof (such form to be determined by the
Board) determined in whole or in part by reference to appreciation, from and
after the date of grant, in the fair market value of a share of Common Stock.
SARs may be based solely on appreciation in the fair market value of Common
Stock or on a comparison of such appreciation with some other measure of market
growth such as (but not limited to) appreciation in a recognized market index.
The date as of which such appreciation or other measure is determined shall be
the exercise date unless another date is specified by the Board.
     (b) Grant of Stock Appreciation Rights. Stock Appreciation Rights may be
granted in tandem with, or independently of, Options granted under the Plan.
          (1) Rules Applicable to Tandem Awards. When Stock Appreciation Rights
are granted in tandem with Options, (i) the Stock Appreciation Right will be
exercisable only at such time or times, and to the extent, that the related
Option is exercisable (except to the extent designated by the Board in
connection with a Reorganization Event) and will be exercisable in accordance
with the procedure required for exercise of the related Option; (ii) the Stock
Appreciation Right will terminate and no longer be exercisable upon the
termination or exercise of the related Option, except to the extent designated
by the Board in connection with a Reorganization Event and except that a Stock
Appreciation Right granted with respect to less than the full number of shares
covered by an Option will not be reduced until the number of shares as to which
the related Option has been exercised or has terminated exceeds the number of
shares not covered by the Stock Appreciation Right; (iii) the Option will
terminate and no longer be exercisable upon the exercise of the related Stock
Appreciation Right; and (iv) the Stock Appreciation Right will be transferable
only with the related Option.
          (2) Exercise of Independent Stock Appreciation Rights. A Stock
Appreciation Right not granted in tandem with an Option will become exercisable
at such time or times, and on such conditions, as the Board may specify. The
Board may at any time accelerate the time at which all or any part of the Right
may be exercised.
     (c) Exercise of Stock Appreciation Rights. Stock Appreciation Rights may be
exercised by delivery to the Company of a written notice of exercise signed by
the proper person or by any other form of notice (including electronic notice)
approved by the Company.

7.   Restricted Stock; Restricted Stock Units

     (a) Grants. The Board may grant Awards entitling recipients to acquire
shares of Common Stock (“Restricted Stock”), subject to the right of the Company
to repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. Instead
of granting Awards for Restricted Stock, the Board may grant Awards entitling
the recipient to receive shares of Common Stock to be delivered in the future
(“Restricted Stock Units”) subject to such terms and conditions on the delivery
of the shares of Common Stock as the Board shall determine (each Award for
Restricted Stock or Restricted Stock Units, a “Restricted Stock Award”). The
Board may also permit an exchange of unvested shares of Common Stock that have
already been delivered to a Participant for an instrument evidencing the right
to future delivery of Common Stock at such time or times, and on such
conditions, as the Board shall specify.

 



--------------------------------------------------------------------------------



 



     (b) Terms and Conditions. The Board shall determine the terms and
conditions of any such Restricted Stock Award, including the conditions for
repurchase (or forfeiture) and the issue price, if any.

8.   Other Stock-Based Awards

     Other Awards of shares of Common Stock and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, including without limitation rights to purchase shares
of Common Stock (“Other Stock Unit Awards”), may be granted hereunder to
Participants. Such Other Stock Unit Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan or as payment
in lieu of compensation to which a Participant is otherwise entitled. Other
Stock Unit Awards may be paid in shares of Common Stock or cash, as the Board
shall determine. Subject to the provisions of the Plan, the Board shall
determine the conditions of each Other Stock Unit Awards, including any purchase
price applicable thereto.

9.   Adjustments for Changes in Common Stock and Certain Other Events

     (a) Changes in Capitalization. In the event of any stock split, reverse
stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any distribution to holders of Common Stock other than an ordinary
cash dividend, (i) the number and class of securities available under this Plan,
(ii) the sub-limit set forth in Section 4(b), (iii) the number and class of
securities and exercise price per share subject to each outstanding Option,
(iv) the repurchase price per share subject to each outstanding Restricted Stock
Award and (v) the terms of each other outstanding stock-based Award shall be
equitably adjusted by the Company (or substituted Awards may be made, if
applicable) in the manner determined by the Board. If this Section 9(a) applies
and Section 9(c) also applies to any event, Section 9(c) shall be applicable to
such event, and this Section 9(a) shall not be applicable.
     (b) Liquidation or Dissolution. In the event of a proposed liquidation or
dissolution of the Company, the Board shall upon written notice to the
Participants provide that all then unexercised Options will (i) become
exercisable in full as of a specified time at least 10 business days prior to
the effective date of such liquidation or dissolution and (ii) terminate
effective upon such liquidation or dissolution, except to the extent exercised
before such effective date. The Board may specify the effect of a liquidation or
dissolution on any Restricted Stock Award granted under the Plan at the time of
the grant.
     (c) Reorganization Events.
          (1) Definition. A “Reorganization Event” shall mean: (i) any merger or
consolidation of the Company with or into another entity as a result of which
all of the outstanding shares of Common Stock are converted into or exchanged
for the right to receive cash, securities or other property or (ii) any exchange
of all of the Common Stock for cash, securities or other property pursuant to a
share exchange transaction.
          (2) Consequences of a Reorganization Event on Awards. In connection
with a Reorganization Event, the Board shall take any one or more of the
following actions as to all or any outstanding Awards on such terms as the Board
determines: (i) provide that Awards shall be assumed, or substantially
equivalent Awards shall be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof), (ii) upon written notice to a
Participant, provide that the Participant’s unexercised Options or other
unexercised Awards shall become exercisable in full and will terminate
immediately prior to the consummation of such Reorganization Event unless
exercised by the Participant within a specified period following the date of
such notice, (iii) in the event of a Reorganization Event under the terms of
which holders of Common Stock will receive upon consummation thereof a cash
payment for each share surrendered in the Reorganization Event (the “Acquisition
Price”), make or provide for a cash payment to a Participant equal to (A) the
Acquisition Price times the number of shares of Common Stock subject to the
Participant’s Options or other Awards (to the extent the exercise price does not
exceed the Acquisition Price) minus (B) the aggregate exercise price of all such
outstanding Options or other Awards, in exchange for the termination of such
Options or other Awards, (iv) provide that outstanding Awards shall become
exercisable or realizable, or restrictions applicable to a Restricted Stock
Award or other Award shall lapse, in whole or in part, prior to or upon such
Reorganization Event, (v) provide that, in connection with a liquidation or
dissolution of the Company, Awards shall convert into the right to receive
liquidation proceeds (if applicable, net of the exercise price thereof) and
(vi) any combination of the foregoing. To the extent all or any portion of an
Award becomes exercisable solely as a result of clause (ii) above, the Board may
provide that upon exercise of such Award the Participant shall receive shares
subject to a right of repurchase by the Company or its successor at the Award
exercise price; such repurchase right (A) shall lapse at the same rate as the
Award would have become exercisable under its terms and (B) shall not apply to
any shares subject to the Award that were exercisable under its terms without
regard to clause (ii) above.

10.   General Provisions Applicable to Awards

 



--------------------------------------------------------------------------------



 



     (a) Transferability of Awards. Except as the Board may otherwise determine
or may provide in an Award, Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the life of the Participant, shall be exercisable only
by the Participant. References to a Participant, to the extent relevant in the
context, shall include references to authorized transferees.
     (b) Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.
     (c) Board Discretion. Except as otherwise provided by the Plan, each Award
may be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.
     (d) Termination of Status. The Board shall determine the effect on an Award
of the disability, death, retirement, authorized leave of absence or other
change in the employment or other status of a Participant and the extent to
which, and the period during which, the Participant, the Participant’s legal
representative, conservator or guardian may exercise rights under the Award.
     (e) Withholding. The Company may require each Participant to pay to the
Company, or make provision satisfactory to the Company for payment of, an amount
sufficient to pay any taxes, social security contributions, or other similar
amounts required by law to be withheld in connection with an Award to such
Participant. If provided for in an Award or approved by the Company, in its sole
discretion, a Participant may satisfy such tax obligations in whole or in part
by delivery of shares of Common Stock, including shares retained from the Award
creating the tax obligation, valued at their Fair Market Value; provided,
however, that except as otherwise provided by the Board, the total tax
withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income). Shares
surrendered to satisfy tax withholding requirements cannot be subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements. The
Company may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind otherwise due to a Participant.
     (f) Amendment of Award. Except as prohibited by Section 5(e), the Board may
amend, modify or terminate any outstanding Award, including but not limited to,
substituting therefor another Award of the same or a different type, changing
the date of exercise or realization, converting an Incentive Stock Option to a
Nonstatutory Stock Option and converting an Option into a SAR, provided that, in
each such case, the Participant’s consent to such action shall be required
unless the Board determines that the action, taking into account any related
action, would not adversely affect the Participant.
     (g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.
     (h) Acceleration. The Board may at any time provide that any Award shall
become immediately exercisable in full or in part, free of some or all
restrictions or conditions, or otherwise realizable in full or in part, as the
case may be; provided, however, that this sentence shall apply to a Restricted
Stock Award only to the extent consistent with Section 10(j).
     (i) Compliance With Code Section 409A. No Award shall provide for deferral
of compensation that does not comply with Section 409A of the Code, unless the
Board, at the time of grant, specifically provides that the Award is not
intended to comply with Section 409A of the Code.
     (j) Performance Conditions.
          (1) Notwithstanding any other provision of the Plan, if the Committee
determines at the time a Restricted Stock Award or an Other Stock-Based Award is
granted to a Participant who is then an officer, that such Participant is, or is
likely to be as of the end of the tax year in which the Company would claim a
tax deduction in connection with such Award, a Covered Employee (as defined in
Section 162(m) of the Code), then the Committee may provide that this Section
10(j) is applicable to such Award.
          (2) If a Restricted Stock Award or an Other Stock-Based Award is
subject to this Section 10(j), then the lapsing of restrictions thereon and the
distribution of Shares pursuant thereto, as applicable, shall be subject to the
achievement of one or more objective performance goals established by the
Committee, which shall be based on one or more of the following measures: (a)
earnings per share, (b) return on average equity or average assets with respect
to a pre-determined peer group, (c) earnings, (d) earnings growth, (e) revenues,
(f) expenses, (g) stock price, (h) market share, (i) return on sales, assets,
equity or investment, (j)

 



--------------------------------------------------------------------------------



 



regulatory compliance, (k) improvement of financial ratings, (l) achievement of
balance sheet or income statement objectives, (m) total shareholder return,
(n) net operating profit after tax, (o) pre-tax or after-tax income, (p) cash
flow, (q) development milestones, (r) third-party collaborations, or (s) new
product approval/launches, and may be absolute in their terms or measured
against or in relationship to other companies comparably, similarly or otherwise
situated. The Committee may determine that special one-time or extraordinary
gains and/or losses or other one-time or extraordinary events should or should
not be included or considered in the calculation of such measures. Such
performance goals may vary by Participant and may be different for different
Awards. Such performance goals shall be set by the Committee within the time
period prescribed by, and shall otherwise comply with the requirements of,
Section 162(m) of the Code, or any successor provision thereto, and the
regulations thereunder.
          (3) The Committee shall have the power to impose such other
restrictions on Awards subject to this Section 10(j) as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto.

11.   Repricing

     The Board may, without prior approval by the Company’s stockholders, effect
a repricing of any Award issued under the Plan, whether by (a) amending the
terms of any outstanding Award granted under the Plan to provide an exercise or
purchase price per share that is lower than the then-current exercise or
purchase price per share of such outstanding Award, (b) canceling, replacing or
exchanging any outstanding award (whether or not granted under the Plan) and
granting in substitution therefore a new Award or Awards under the Plan covering
the same or a different number of shares of Common Stock and, if deemed
appropriate, having an exercise or purchase price per share lower than the
then-current exercise or purchase price per share of the cancelled, replaced or
exchanged award, or (c) such other mechanism as the Board shall deem necessary
or advisable.

12.   Miscellaneous

     (a) No Right To Employment or Other Status. No person shall have any claim
or right to be granted an Award, and the grant of an Award shall not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.
     (b) No Rights As Stockholder. Subject to the provisions of the applicable
Award, no Participant shall have any rights as a stockholder with respect to any
shares of Common Stock to be distributed with respect to an Award until becoming
the record holder of such shares. Notwithstanding the foregoing, in the event
the Company effects a split of the Common Stock by means of a stock dividend and
the exercise price of and the number of shares subject to such Option are
adjusted as of the date of the distribution of the dividend (rather than as of
the record date for such dividend), then an optionee who exercises an Option
between the record date and the distribution date for such stock dividend shall
be entitled to receive, on the distribution date, the stock dividend with
respect to the shares of Common Stock acquired upon such Option exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.
     (c) Effective Date and Term of Plan. The Plan shall become effective on the
date on which it is approved by stockholders of the Company and shall remain in
full force and effect until terminated by the Board. No Awards shall be granted
under the Plan after the completion of ten years from the date on which the Plan
is adopted or was approved by the Company’s stockholders, whichever is earlier,
but Awards previously granted may extend beyond that date.
     (d) Amendment of Plan. The Board may amend, suspend or terminate the Plan
or any portion thereof at any time, provided that no amendment requiring the
approval of the Company’s stockholders under any applicable tax requirement,
including without limitation Sections 162(m) and 422 of the Code, shall become
effective until such approval of the Company’s stockholders is obtained and
provided further that without approval of the Company’s stockholders, no
amendment may (i) increase the number of shares authorized under the Plan (other
than pursuant to Section 9), (ii) materially increase the benefits provided
under the Plan, (iii) materially expand the class of participants eligible to
participate in the Plan, (iv) expand the types of Awards provided under the Plan
or (v) make any other changes which require stockholder approval under the rules
of the Nasdaq National Market, Inc. No Award shall be made that is conditioned
on the approval of the Company’s stockholders of any amendment to the Plan.
     (e) Provisions for Foreign Participants. The Board may modify the terms and
conditions of Awards granted to Participants who are foreign nationals or
employed outside the United States, establish subplans under the Plan, or adopt
such modifications or procedures as the Board may determine to be necessary or
advisable to recognize differences in laws, rules, regulations or customs of
such foreign jurisdictions with respect to tax, securities, currency, employee
benefit, accounting or other matters.
     (f) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, without regard to any applicable conflicts of law.

 